Exhibit 10.5

 

October 10, 2017

 

JM Global Holding Company

1615 South Congress Avenue

Suite 103

Delray Beach, Florida 33445

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

 

Re:Letter Agreement dated July 23, 2015

 

Gentlemen:

 

Reference is made to that certain letter agreement (the “Agreement”), dated July
23, 2015, entered into by and between JM Global Holding Company, a Delaware
corporation (the “Company”), and Cantor Fitzgerald & Co. (the “Underwriter”)
relating to the Company’s underwritten initial public offering (the “IPO”) of
the Company’s units (the “Units”), pursuant to which the undersigned purchased
3,000,000 Units in the IPO. Certain capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agrees with the Company and the
Underwriter as follows:

 

1.The definition of “Restricted Shares” in Paragraph 1 of the Agreement is
hereby amended to replace the reference to “1,000,000” shares of Common Stock
with “650,000.”

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect and all other terms of the Agreement remain unchanged and are
applicable to this letter agreement, mutatis mutandis. To the extent any
provision of the Agreement is inconsistent with this letter agreement, this
letter agreement shall control.

 

[Signature page follows]

 



 

 

 

  Qi Zhang   Print Name       /s/ Qi Zhang   Signature

 

Accepted and Agreed:

 

JM Global Holding Company          By: /s/ Tim Richerson     Name: Tim Richerson
    Title:   CEO         Cantor Fitzgerald & Co.         By: /s/ Shawn Matthews
    Name: Shawn Matthews     Title:   CEO  

 

 

 

 

 



 

 